DETAILED ACTION
This detailed action is in response to the application filed on November 27, 2018, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification does not conform to the requirements and contents of specification filed in this country.  The requirements and contents are detailed below.  Appropriate correction is required.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the use the term "gist" (Spec., Page 12 / Paragraph 17 (hereinafter "Pg/Pr")) does not convey a meaning to persons of ordinary skill in the art.  Appropriate correction is required.
Claim Objections
Claims 1, 3-5, 8, 11, and 12 are objected to because of the following informalities:
In Claim 1, line 9, the indefinite article does not agree with the noun rendering the claim grammatically incorrect;
In Claim 1, line 12, the recitation of "members" does not agree with the indefinite article in line 9 indicating a single member;
In Claim 1, line 16, an extra space appears between "(2)" and the colon;
In claim 1, lines 17-18, the indefinite article does not agree with the noun rendering the claim grammatically incorrect;
In Claim 1, line 21, an extra space appears between "(2)" and the colon;
In Claim 3, line 3, the indefinite article does not agree with the noun rendering the claim grammatically incorrect;
In Claim 4, the recitation of "members" does not agree with the indefinite article in Claim 3 from which the claim depends indicating a single member;
In Claim 5, line 2, an extra space appears between "(2)" and the period;
In Claim 8, line 10, the indefinite article does not agree with the noun rendering the claim grammatically incorrect;
In Claim 8, line 13, the recitation of "members" does not agree with the indefinite article in line 10 indicating a single member;
In Claim 11, line 10, the indefinite article does not agree with the noun rendering the claim grammatically incorrect;
In Claim 11, line 13, the recitation of "members" does not agree with the indefinite article in line 10 indicating a single member;
In Claim 11, line 16, the indefinite article does not agree with the noun rendering the claim grammatically incorrect; and,
In Claim 12, line 5, the indefinite article does not agree with the noun rendering the claim grammatically incorrect.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "element (s)" in line 14 rendering the claim unclear as to whether one or more elements are being claimed.
Claim 1 recites "downward" in line 22 rendering the claim indefinite as to whether the direction references a flow path or structural orientation. 
Claim 8 recites "element (s)" in line 15 rendering the claim unclear as to whether one or more elements are being claimed.
Claim 8  recites "water permeating through said condenser" yet does not recite how water could permeate through a vessel.
Claim 9 recites "a pipe" in line 3 yet it is not clear whether this is the same pipe recited in Claim 8 from which the claim depends. 
Claim 10 recites the limitation "pressure control member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites a pipe that connects the condenser and water storage vessel rendering the claim indefinite as to whether this is the same pipe recited in Claim 8 from which the claim depends that connects the separation membrane module and condenser.
Claim 10 recites a pressure control member that opens at time that has not been clearly defined.  For purposes of examination, the time will be interpreted as the time a pressure control member opens to control pressure.
Claim 11 recites "element (s)" in line 15 rendering the claim unclear as to whether one or more elements are being claimed.
Claim 12 recites "downward" in line 9 rendering the claim indefinite as to whether the direction references a flow path or structural orientation. 
Claim 13  recites "water permeated through said condenser" yet does not recite how water could permeate through a vessel.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure necessary to control the pressure. 
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1-3 and 5-7, Spiegelman discloses a dehydration system for separating water from an aqueous organic compound, said dehydration system comprising a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) inside of which one or plural tubular membrane elements (Fig. 2, item 424, C15/L38-40, C22/L7-8), each comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45), are arranged (Fig. 6) and which separates water from said aqueous organic compound supplied thereto using said one or plural tubular membrane elements (C2/L28-31); a pressure-reducing members for reducing the pressure on a water permeate side of each tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); and a condenser which is arranged between said separation membrane module and said pressure-reducing members via a pipe and condenses water vapor permeating through said tubular membrane element(s) into water (Fig. 2 (note condenser below SPA connected through 
Spiegelman does not disclose a zeolite membrane disposed on said support.
Regarding Claim 8, Spiegelman discloses a method of operating a dehydration system for separating water from an aqueous organic compound, wherein said dehydration system comprises a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) inside of which one or plural tubular membrane elements (Fig. 2, item 424, C15/L38-40, C22/L7-8), each comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45), are arranged (Fig. 6) and which separates water from said aqueous organic compound supplied thereto using said one or plural tubular membrane elements (C2/L28-31); a pressure-reducing members for reducing the pressure on a water permeate side of each tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); a condenser which is arranged between said separation membrane module and said pressure-reducing members via a pipe and condenses water vapor permeating through said tubular membrane element(s) into water (Fig. 2 (note condenser below SPA connected through pipe), C22/L24-25); and a water storage vessel in which water permeating through said condenser is retained (Fig. 2 (note ballast), C22/L30-31), said method comprises controlling the pressure in said pipe connecting said separation membrane module and said condenser to be an absolute pressure of 20 kPa or less when water retained in the water storage vessel is discharged (Fig. 2, V7, C22/L29-30,53-54 (note valve maintains pressure))
Spiegelman does not disclose a zeolite membrane disposed on said support.
Regarding Claims 11-13, Spiegelman discloses an aqueous organic compound dehydration method comprising a step of separating water from an aqueous organic compound (C2/L28-31), said step is performed by a dehydration system comprising a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) inside of which one or plural tubular membrane elements (Fig. 2, item 424, C15/L38-40, C22/L7-8), each comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45), are arranged (Fig. 6) and which separates water from said aqueous organic compound supplied thereto using said one or plural tubular membrane elements (C2/L28-31); a pressure-reducing members for reducing the pressure on a water permeate side of each tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); a condenser which is arranged between said separation membrane module and said pressure-reducing members via a pipe and condenses water vapor permeating through said tubular membrane element(s) into water (Fig. 2 (note condenser below SPA connected through pipe), C22/L24-25); and 
Spiegelman does not disclose a zeolite membrane disposed on said support.
Peters also relates to tubular ceramic membranes and discloses a zeolite membrane disposed on said support (Pg9490/Abstract,C2/Pr1, Pg9491/C2/Pr2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane disclosed by Spiegelman with the zeolite membrane disclosed by Peters because, according to Spiegelman, a zeolite prefilter can "be used to remove high levels of biological, ionic, or inorganic matter" (C14/L46-48).
Additional Disclosures Included:  Claim 2: wherein said dehydration system has at least said configuration (1) (see Claim 1 analysis above) and comprises, as said temperature-maintaining members, an insulating member which covers said pipe connecting said separation membrane module and said condenser (Spiegelman, C17/L6-9).  Claim 3: wherein said dehydration system has at least said configuration (1) (see Claim 1 analysis above) and comprises, as said temperature-maintaining members, a heating members for heating said pipe connecting said separation membrane module and said condenser (Spiegelman, C17/L6-9).  Claim 5: having both of said configurations (1) and (2) (see Claim 1 analysis above).  Claim 6: a method of operating the dehydration system according to Claim 1, said method comprising maintaining the temperature of said pipe connecting said separation membrane module and said condenser to be 20°C or higher (Spiegelman, C17/L10-14).  Claim 7: wherein the temperature of said pipe is Claim 12: wherein said backflow-inhibiting members has at least one of the following configurations (1) and (2): Configuration (1): backflow-inhibiting members comprises a temperature-maintaining members for maintaining said pipe connecting said separation membrane module and said condenser to have a temperature at which water does not condense (Spiegelman, C17/L6-9), and Configuration (2): said pipe connecting said separation membrane module and said condenser is arranged downward from a permeated water outlet of said separation membrane module toward said condenser (Spiegelman, Fig. 2 (note pipe leaving permeate outlet of SPA)).  Claim 13: wherein said backflow-inhibiting members comprises a water storage vessel in which water permeated through said condenser is retained (Fig. 2 (note ballast), C22/L30-31), and controls the pressure in the pipe connecting said separation membrane module and said condenser to be an absolute pressure of 20 kPa or less when water retained in the water storage vessel is discharged (Fig. 2, V7, C22/L29-30,53-54 (note valve maintains pressure)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters") as applied to Claim 3 above, and further in view of Masakazu, Japanese Publication No. JPA 1993057151 (hereinafter "Masakazu").  A machine translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Spiegelman and Peters discloses the dehydration system according to Claim 3 except wherein said heating members is a steam trace or an electrical trace.
Masakazu also relates to a dehydration of an aqueous organic stream under vacuum and discloses wherein said heating members is a steam trace or an electrical trace (Fig., item 7, Pg1/Constitution, Pg3/Pr7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the heating members disclosed by the combination of Spiegelman and Peters with the traces disclosed by Masakazu because, according to Masakazu, the traces prevent blockage of the pipe (Pg1-2/Constitution).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, 9490-9496, 2005 (hereinafter "Peters") as applied to Claim 8 above, and further in view of Chishima, et al., U.S. Publication No. 2014/0124419 (hereinafter "Chishima").
Applicant's claims are directed towards a method.
Regarding Claims 9 and 10, the combination of Spiegelman and Peters discloses the method according to Claim 8, wherein said dehydration system comprises a pressure control member which is arranged on a pipe connecting said condenser and said water storage vessel and can be opened and closed (Fig. 2, V7, C22/L29-30; see also 112(b) analysis above).
The combination of Spiegelman and Peters does not disclose the pressure in said pipe connecting said separation membrane module and said condenser is controlled by initially closing said pressure control member when water is discharged from said water storage vessel.
Chishima also relates to using a valve to control pressure in method using a membrane system and discloses a method of wherein pressure is controlled upon discharging water from a vessel (Figs. 1-3, Pg4/Pr66-Pg5/Pr76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by the combination of Spiegelman and Peters with the pressure control method disclosed by Chishima to maintain a set pressure because, according to Spiegelman, valves can be used to control and maintain pressure in the vessel from which water is discharged (C22/L29-31).
Additional Disclosures Included:  Claim 10: wherein, after water is discharged from said water storage vessel, said pressure control member arranged on said pipe connecting said condenser and said water storage vessel is opened in the end at the time of reducing the pressure in said water storage vessel and said pipe connecting said pressure control member and said water storage vessel (Chishima, Figs. 1-3, Pg4/Pr66-Pg5/Pr76; see also 112(b) analysis above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779